Moses Griffin and Oliver Preston were indicted under an ordinance, passed by the police jury of the parish of Washington, for gambling with cards. A nolle prosequi was entered as to Preston. Griffin was tried, convicted, and sentenced. He now prosecutes this appeal.
The case presents the identical issue considered by us in the case of State v. Jim Sage et al. (No. 28208) ante, p. 630,110 So. 884, this day decided.
For the reasons there assigned, the judgment appealed from herein is annulled and set aside, the motion to quash is sustained, and the defendant, Griffin, is discharged.